Citation Nr: 0530460	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  01-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to September 4, 1991, 
for a 100 percent disability rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which assigned an effective date of 
September 4, 1991, for the grant of a 100 percent disability 
rating for service-connected PTSD.  A January 2002 Board 
decision affirmed the assignment of an effective date of 
September 4, 1991.  Thereafter, in December 2002, the Court 
of Appeals for Veterans Claims (Court) vacated the January 
2002 Board decision and granted a Joint Motion for Remand and 
to Stay Proceedings.  As a result of the Court remand, the 
Board remanded this case in July 2003 and it now returns for 
appellate review.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran's claim of entitlement to an increased rating 
for service-connected PTSD was received on September 30, 
1991.

3.  The record does not include any medical evidence 
demonstrating manifestations of service-connected PTSD 
warranting a 100 or 70 percent disability rating prior to 
September 4, 1991, the date of a VA examination report 
reflecting that the veteran's PTSD had rendered him 
unemployable. 


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD are 
not met prior to September 4, 1991.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400(o)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (August 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004)).

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The Board observes that the veteran filed his original claim 
for an increased rating for service-connected PTSD in 
September 1991 and, in February 1992, the RO denied such 
benefit.  Thereafter, the veteran appealed such issue.  In 
November 1993, the Board granted a 100 percent disability 
rating for PTSD.  Based on such decision, in December 1993, 
the RO assigned an effective date of September 4, 1991, for 
the award of a 100 percent rating for PTSD.  In June 1994, 
the veteran submitted a notice of disagreement with the 
assigned effective date.  The Board notes that effective date 
claims are generally considered to be "downstream" issues 
from either the original grant of service connection or the 
grant of an increased rating.  VA's General Counsel 
promulgated an advisory opinion holding that separate notice 
of the VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003.  In this case, however, 
the veteran was not provided with the type of specific notice 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Charles v. Principi, 16 Vet. App. 370, 374 (2002), prior 
to the grant of a 100 percent evaluation in the November 1993 
Board decision or the assignment of an effective date in the 
December 1993 rating decision.  In the absence of such prior 
notice, the Board interprets the General Counsel's opinion as 
requiring notice as to the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claim for an earlier effective date.

In Pelegrini II, the Court clarified that where notice was 
not mandated at the time of the initial RO decision it was 
not error to provide remedial notice after such initial 
decision.  See id. at 120-123.  The Court set out that the 
claimant need only be provided VCAA notice and an appropriate 
amount of time to respond, followed by proper subsequent VA 
process.  See Pelegrini II at 120-123; see also 38 C.F.R. § 
20.1102 (2004) (harmless error); Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In 
this case, after VCAA notice was provided in August 2003 and 
May 2004, the veteran's effective date claim was 
readjudicated and a supplemental statement of the case was 
provided to the veteran in November 2004, such that he had the 
opportunity to respond to the remedial VCAA notice.

To comply with the aforementioned VCAA requirements, the 
following four requirements must be satisfied.  

First, the claimant must be informed of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The May 2004 letter advised the veteran 
that the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  

Second, the claimant must be informed of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R.§ 3.159(b)(1) (2004).  The August 
2003 and May 2004 letters informed the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration.  Such 
letters also advised the veteran that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, to include records from state or local 
governments, private doctors and hospitals, and current or 
former employers.  The letters also informed the veteran 
that, if he completed and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, VA 
would attempt to obtain private treatment records on behalf 
of the veteran.

Third, the claimant must be informed of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The letters advised the veteran that he must provide 
enough identifying information about his records so VA can 
obtain them.  Specifically, the veteran was requested to 
provide VA Form 21-4142, Authorization and Consent to Release 
Information to VA, for each non-VA physician and medical care 
facility where he was treated.  He was also informed that it 
was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.  

Finally, the claimant must be requested to provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
never sent a letter specifically requesting that he provide 
any evidence in his possession that pertained to his claims 
(as required by 38 C.F.R. § 3.159 (b)).  Even so, the Board 
finds that the veteran is not prejudiced by such failure.  
The veteran has been consistently requested to provide 
information about where and by whom he was treated for his 
PTSD.  Moreover, the veteran has not identified any 
additional outstanding relevant medical evidence to be 
considered in connection with his claim.  Specifically, in 
May 2004, the veteran referenced VA's May 2004 letter 
requesting supporting evidence of his claim for an earlier 
effective date and indicated that he had no more evidence to 
submit.  He requested that VA proceed with his claim based on 
the evidence of record.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran is 
not prejudiced by VA's not specifically requesting that he 
provide any evidence in his possession that pertained to his 
claim.

In short, the veteran has been informed of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained and, as 
indicated previously, has stated that he had no additional 
supporting evidence.  For the aforementioned reasons, there 
is no reasonable possibility that further assistance would 
aid in the substantiation of the claim.

Background

In a June 1991 decision, the Board granted a 50 percent 
evaluation for PTSD.  In such decision, the Board found that 
PTSD was manifested primarily by complaints of flashbacks and 
nightmares, exaggerated startle response, and other symptoms 
productive of considerable social and industrial impairment.  
Of record at the time of the Board's June 1991 decision was a 
VA outpatient report, dated January 17, 1991.  A review of 
that report reflects that the veteran had recently assaulted 
his brother during a flashback and was seeking admission to a 
VA hospital.  A mental status examination in January 1991 
revealed that the veteran was angry and had a depressed 
affect.  He reported having nightmares and flashbacks.  His 
memory was considered adequate.  His judgment and insight 
were limited.  The examiner concluded that the veteran was 
permanently and totally disabled, and that he was not capable 
of any sustained, remunerative employment.  

A Discharge Summary, dated February 8, 1991, reflects that 
the veteran  was admitted on January 18, 1991.  The Summary 
reflected that, objectively, the veteran was well-groomed and 
oriented times three.  He denied having any hallucinations, 
delusions, and suicidal or homicidal ideations.  The veteran 
related that he was depressed and that he did not feel 
comfortable with people.  His memory was within normal 
limits.  The veteran's insight was not impaired and his 
judgment was fair.  During his course in the hospital, no 
flashbacks were reported to the staff since hospitalization.  
The veteran's behavior was appropriate and his depression had 
subsided.  Upon discharge, the veteran seemed stable and the 
treatment team felt that he had gained maximum hospital 
benefit and could be discharged. 

Also of record at the time of the June 1991 Board decision 
was a March 1991 VA report reflecting that the veteran 
underwent the Minnesota Multiphasic Personality Inventory-2 
test, wherein it was noted that he continued to exhibit 
symptomatology associated with chronic and severe PTSD.  It 
was further concluded that the veteran's PTSD had caused 
serious difficulty in his ability to maintain interpersonal 
relationships and that it had rendered him unable to retain 
any type of permanent employment.  The veteran's symptoms of 
PTSD were noted to have been aggravated by his alcohol abuse 
and by characteristics of a thought disorder.  A March 1991 
VA outpatient report, also of record in June 1991, reflects 
that the veteran had been discharged from a VA hospital in 
February 1991, and that he was under a lot of stress because 
he had an impending hearing regarding his claim.  A mental 
status examination at the time revealed that the veteran was 
alert, neat, and clean.  He was angry, but less hostile than 
when he was seen on previous occasions.  The veteran was 
cooperative and communicated well.  He had reduced eye 
contact.  There was no evidence of any delusions, 
hallucinations, or suicidal or homicidal ideations.  His 
judgment was fair.  A diagnosis of chronic PTSD with 
depression (improved) was entered. 

In April 1991, the veteran testified at a hearing before the 
Board in Washington, D.C., with respect to his symptoms of 
PTSD.  He indicated that he was unable to work because of his 
PTSD.  The veteran's wife related that they did not socialize 
a lot with other people.  

Statements, submitted by D.W., undated, and E.P., dated in 
March 1991, were also before the Board in June 1991.  These 
statements reflect that the veteran had been discharged from 
his job because he was violent and unpredictable, and that he 
had tried to take an assignment in February 1991, but was 
unable to complete it because of his PTSD, respectively.  
E.P. also indicated that the veteran was unable to be around 
people. 

In June 1991, the Board also reviewed an undated report from 
a clinical psychologist at South Community Center for 
Professional Counseling in Centerville, Ohio, who had seen 
the veteran in four clinical interviews for evaluation of 
PTSD and referred various clinical symptoms associated with 
the veteran's PTSD, such as recurrent distressing dreams; 
intense psychological distress and exposure to events which 
symbolized or resembled some aspect of his combat 
experiences; his avoidance of stimuli associated with 
memories of combat experiences; markedly diminished interest 
in significant activities; feelings of detachment or 
estrangement from others.  The examiner noted that the 
veteran had attempted to work as a temporary employee in 
February 1991, but that he was unable to work.  It was the 
examiner's opinion that the veteran was unable to work 
because of his inability to be close to, in the vicinity of, 
and around other people.  

Therefore, based on the preceding evidence, the Board granted 
a 50 percent evaluation for the veteran's service-connected 
PTSD in the June 1991 decision.  The veteran was informed of 
such decision and did not appeal to the Court.

While the veteran's claims file was at the Board pending 
adjudication at the time of the June 1991 decision, the RO 
received claims dated in September 1990 and in February 1991 
for a temporary 100 percent evaluation for PTSD, based on 
hospitalization.  VA treatment records received in 
association with such claims reflect that the veteran had 
been hospitalized from July 23, 1990, to August 20, 1990, and 
from January 18, 1991, to February 8, 1991.  As such, in a 
March 1991 rating decision, the RO granted entitlement to a 
temporary total evaluation requiring hospital treatment or 
observation pursuant to 38 C.F.R. § 4.29 (1990), for the two 
periods of hospitalization.  

Also in June 1991, the RO received VA treatment records dated 
in April 1991 and May 1991 that were not considered in the 
Board's June 1991 decision.  Such reports reflect that the 
veteran had complained of insomnia, flashbacks, and 
nightmares, but when examined, he was alert, relaxed, and 
cooperative.  His mood was noted to be mildly angry.  The 
veteran had no suicidal or homicidal ideations.  His judgment 
was fair.  These reports reflect diagnoses of PTSD and 
alcohol abuse.  

In a July 1991 rating decision, the RO established an 
effective date of December 14, 1988, the date the veteran 
filed a claim for an increased rating for service-connected 
PTSD, for the 50 percent disability rating for PTSD.  

In a statement to the RO, received September 30, 1991, the 
veteran claimed that his PTSD warranted a 100 percent 
schedular rating because it rendered him unemployable.  He 
specifically stated that he was totally and permanently 
disabled due to service-connected PTSD.  In support of his 
claim, the veteran submitted a VA examination report, dated 
September 4, 1991, reflecting that he was oriented in all 
spheres, had an angry affect, was depressed and that he had 
some suicidal ideations with no plans.  There was no evidence 
of any hallucinations, delusions, obsessions, or compulsions.  
The veteran's intellect appeared average.  His memory was 
adequate.  The veteran's insight and judgment were impaired.  
A diagnosis of PTSD was recorded by the examining physician.  
The examiner further concluded that the veteran was 
unemployable as a result of his PTSD and was incapable of 
sustained remunerative employment.   

In a February 1992 rating decision, the RO denied entitlement 
to an increased rating for PTSD.  Thereafter, the veteran 
appealed such denial to the Board.

In a November 1993 decision, the Board granted a 100 percent 
schedular evaluation for PTSD.  The Board determined that the 
preponderance of the evidence established that the service-
connected PTSD was sufficient by itself to render the veteran 
unable to secure and maintain substantially gainful 
employment.  The veteran was informed of such decision and 
did not appeal to the Court.

In a December 1993 rating decision, the RO assigned an 
effective date of September 4, 1991, for the 100 percent 
schedular evaluation for the service-connected PTSD, based 
upon the VA examination that found the veteran to be 
unemployable due to his service-connected PTSD.  The veteran 
was informed of the RO's decision that same month.  

In a statement to the RO, dated in May 1994 and received on 
June 4, 1994, which, as will be discussed further in the 
following section, the Board has accepted as a notice of 
disagreement with the December 1993 rating decision, the 
veteran indicated that he believed that the effective date 
for the 100 percent schedular evaluation should have been 
October 31, 1981, the date of his original claim for a 
psychiatric disability.  

In October 1998, the Board denied the veteran's April 1998 
motion for reconsideration of the November 1993 Board 
decision.

In August 1999, the RO issued a rating decision that 
determined that there was clear and unmistakable error in the 
December 1993 rating decision as such failed to address the 
propriety of different effective dates for the veteran's 100 
percent disability evaluation for his PTSD and, in turn, 
failed to assign the proper effective date of January 17, 
1991.  The RO noted such date corresponded to the date of 
evidence that demonstrated entitlement to a 100 percent 
disability rating, which had been dated within the year prior 
to the receipt of the veteran's September 30, 1991, claim.  

In an October 2001 rating decision, the RO found that the 
August 1999 rating decision contained clear and unmistakable 
error as such had determined that there was clear and 
unmistakable error on essentially the same evidence 
considered in a previous opinion by the Board, thereby 
alleging clear and unmistakable error by the Board.  As such, 
the October 2001 rating decision assigned an effective date 
of September 4, 1991, for the grant of a 100 percent 
evaluation for PTSD, the date from which benefits would have 
been payable.  

Also in October 2001, the RO issued a statement of the case 
on this matter and the veteran perfected his appeal in 
November 2001.  As stated previously, a January 2002 Board 
decision denied an effective date prior to September 4, 1991, 
for the grant of a 100 percent rating for PTSD.  The Court 
vacated such decision and remanded for compliance with the 
VCAA in December 2002.  In accordance with the Court's 
directives, the Board remanded this case in July 2003 and it 
now returns to the Board for appellate review of the merits.  

Analysis

The veteran has been awarded a 100 percent disability 
evaluation for his service-connected PTSD pursuant to 
38 C.F.R. § 4.132, Diagnostic Code 9411, effective September 
4, 1991, the date of a VA examination report reflecting that 
the veteran's PTSD had rendered him unemployable.  The 
veteran contends that he exhibited symptoms and 
manifestations of his service-connected disability that 
entitled him to a 100 percent disability evaluation earlier 
than the assigned effective date.  

The effective date of an award of an increased rating, 
generally, is the date of receipt of the claim or the date 
entitlement arose, whichever is later. The effective date for 
an increased rating award may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  Otherwise, the date of the receipt of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999) (VA must consider all the 
evidence of record, including that which predated a decision 
on the same matter, to determine when an ascertainable 
increase occurred in the rated disability). The award of an 
increased rating should normally be effective on the date of 
receipt of the claim or on some date in the preceding year if 
it was ascertainable that the disorder had increased in 
severity during that time.  See also VAOGCPREC 12-98.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2004); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992). 

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2004).

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1). The date of receipt of evidence from a private 
physician or a lay person will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable possibility of entitlement to benefits. 38 C.F.R. 
§ 3.157(b)(2).

The General Rating Formula for Psychoneurotic Disorders, as 
in effect prior to November 1996, provides a 100 percent 
rating where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411.

A 70 percent rating is warranted where the veteran's ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Id.  

A 50 percent rating is warranted where the veteran's ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Id.

As an initial matter, the Board observes that the veteran has 
argued that he is entitled to an effective date of October 
29, 1981, the date service connection was granted, for a 100 
percent disability rating for PTSD.  However, as will be 
discussed below, the correct effective date is September 4, 
1991, the date it was factually ascertainable that the 
veteran's PTSD rendered him unemployable.  Moreover, in 
regard to the veteran's contention that October 29, 1981, is 
the proper effective date for his total schedular rating, 
there are Board decisions dated in July 1986 and June 1991 of 
record, which denied entitlement to a rating in excess of 30 
percent and granted a 50 percent rating, but no higher, for 
service-connected PTSD, respectively.  The veteran did not 
appeal such decisions to the Court and has not claimed clear 
and unmistakable error in either decision.  In this regard, 
the Board notes that clear and unmistakable error is a very 
specific and rare kind of error of fact or law that compels 
the conclusion, to which reasonable minds could not differ, 
that the result in the decision in question would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  The claimant must assert more than 
a mere disagreement as to how the facts were weighed or 
evaluated. Eddy v. Brown, 9 Vet. App. 52 (1996).  When 
attempting to raise a claim of clear and unmistakable error, 
a claimant must describe the alleged error with some degree 
of specificity, and provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo, supra.  In this regard, the veteran has 
not pled with any degree of specificity any error of law or 
fact that allegedly occurred in either the 1986 or 1991 Board 
decisions, as required by law. See Andre v. West, 14 Vet. 
App. 7, 10 (2000).  

A review of the record shows that the Board awarded the 
veteran a 100 percent disability evaluation for his service-
connected PTSD in a November 1993 decision.  In December 
1993, the RO issued a rating action that promulgated this 
award and assigned an effective date of September 4, 1991.  
On June 4, 1994, the veteran submitted a statement in which 
he stated, "I claim retro-active PTSD benefits back to 
October 31, 1981, at a rate of 100 %."  On July 7, 1994, the 
RO sent correspondence to the veteran which stated, in part, 
"If you disagree with our December 8, 1993, notice to you of 
our December 1, 1993, rating decision, you may file a Notice 
of Disagreement.  However, this notice must be received in 
this office by December 8, 1994."  Clearly, the RO did not 
accept the June 1994 statement as a valid notice of 
disagreement with the December 1993 rating action.  The 
Board, however, disagrees with the RO's conclusion.  A notice 
of disagreement is a written communication from a claimant 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the RO and a desire to contest 
the result.  See 38 C.F.R. § 20.201 (1994), (2004).  This 
disagreement does not require special wording, but it must be 
able to be reasonably construed as disagreement with the 
determination and reflect a desire for appellate review.  Id.  
After reviewing the June 1994 statement, the Board finds that 
it was a valid notice of disagreement with the effective date 
assigned by the RO in the December 1993 rating action.  Since 
the veteran filed a timely notice of disagreement with the 
December 1993 rating action, his claim for entitlement to an 
earlier effective date has been open and pending since that 
time.  The adjudicative determinations rendered by the RO in 
August 1999 and October 2001 were, therefore, unnecessary and 
do not need to be considered in deciding the veteran's 
appeal.

The June 1991 Board decision assigning a 50 percent 
disability rating for the veteran's service-connected PTSD is 
final as the veteran did not appeal such decision to the 
Court.  See 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. 
§ 19.104 (1990).  

The Board observes that the RO received claims dated in 
September 1990 and in February 1991 for a temporary 100 
percent evaluation for PTSD, based on hospitalization.  VA 
treatment records received in association with such claims 
reflect that the veteran had been hospitalized from July 23, 
1990, to August 20, 1990, and from January 18, 1991, to 
February 8, 1991.  As such, in a March 1991 rating decision, 
the RO granted entitlement to a temporary total evaluation 
requiring hospital treatment or observation pursuant to 
38 C.F.R. § 4.29 (1990), for the two periods of 
hospitalization.  As the veteran's September 1990 and 
February 1991 claims specified that he was only seeking a 
temporary total evaluation based on hospitalization and did 
not claim that his PTSD had worsened in severity, the Board 
finds that such statements did not explicitly evidence an 
intent to file a claim for an increased schedular rating for 
service-connected PTSD.  In so far as the veteran's September 
1990 and February 1991 claims, as well as the associated 
hospitalization reports, may have implicitly constituted a 
claim for an increased rating for PTSD, the Board observes 
that such claims were informal and, as such, a formal claim 
must have been received within one year.  See 38 C.F.R. 
§ 3.155.  With regard to the veteran's September 1990 claim, 
no formal claim was received within one year and, as such, it 
cannot be considered the date of the veteran's claim for an 
increased rating for PTSD.  Pertinent to the veteran's 
February 1991 claim, the Board had the veteran's 
hospitalization records from January 18, 1991, to February 8, 
1991, of record at the time of the June 1991 decision and 
such were considered in conjunction with the pending claim 
and were not accepted as a new claim.  Therefore, the 
veteran's September 1990 and February 1991 statements, as 
well as the associated hospitalization reports, are not 
considered claims of entitlement to an increased schedular 
rating.  See 38 C.F.R. § 3.157(b)(1).  


On September 30, 1991, VA received the veteran's claim for a 
100 percent schedular rating for service-connected PTSD.  The 
veteran specifically argued that his PTSD rendered him 
unemployable and he was totally and permanently disabled due 
to such disability.  

As noted previously, the effective date of any increase could 
not precede the date of the receipt of the claim, unless it 
was factually ascertainable that an increase in disability 
had occurred during the preceding year, provided that the 
application is received within one year from such date.  
Therefore, the Board must review the evidence of record dated 
within one year prior to the veteran's September 30, 1991, 
claim, to determine whether it is factually ascertainable 
that an increase in disability had occurred, regardless of 
whether such evidence had been considered in the Board's June 
1991 decision.  See Hazan; Swanson, supra.  

The medical evidence dated within one year prior to the 
veteran's September 1991 claim includes a VA hospitalization 
report, dated from January 18, 1991, to February 8, 1991, as 
well as March 1991, April 1991, and May 1991 VA treatment 
records, an undated report from South Community Center for 
Professional Counseling, lay statements from D.W. and E.P., 
and a September 4, 1991, VA examination report.  The Board 
finds that such evidence fails to demonstrate entitlement to 
a 100 percent rating for PTSD prior to September 4, 1991.  
Specifically, while a January 1991 mental status examination 
reflects that the veteran was not capable of any sustained, 
remunerative employment, and had nightmares and flashbacks 
with limited judgment and insight, the Board observes that 
the veteran was thereafter hospitalized, for which he 
received a temporary total evaluation.  Moreover, the 
Discharge Summary reflects that the veteran denied 
hallucinations, delusions, and suicidal or homicidal 
ideations, and no flashbacks were reported during his 
hospitalization.  Also, the veteran's insight was unimpaired 
and his judgment was fair.  Upon discharge, the veteran was 
stable and it was determined that he had gained the maximum 
hospital benefit.  As such, the veteran's PTSD symptomatology 
had improved during his hospitalization and such records do 
not show entitlement to an increased rating for his PTSD.  

Regarding the March 1991 VA report reflecting that the 
veteran's PTSD had rendered him unable to retain any type of 
permanent employment, the Board observes that such report 
also reflects that the veteran's symptoms of PTSD were 
aggravated by his alcohol abuse and characteristics of a 
thought disorder.  Additionally, another March 1991 VA record 
shows that the veteran was improving, as it was noted that, 
while he was angry, he was less hostile than on previous 
occasions.  Such also shows that he was alert, cooperative, 
and communicated well.  There was no evidence of delusions, 
hallucinations, or suicidal or homicidal ideations, and his 
judgment was fair.  As such, the March 1991 VA records fail 
to demonstrate that the veteran was unemployable due solely 
to his service-connected PTSD.  

The undated South Community Center for Professional 
Counseling reflects that the veteran was unable to work 
because of his inability to be close to, in the vicinity of, 
and around other people.  Such also reflects various clinical 
symptoms associated with the veteran's PTSD.  As indicated 
previously, the veteran has been diagnosed with alcohol 
abuse, depression, and characteristics of a thought disorder, 
and the clinical psychologist at South Community Center for 
Professional Counseling failed to address the role of such 
additional psychiatric disabilities in the veteran's 
inability to work.  Moreover, the remaining evidence of 
record during such period fails to demonstrate that the 
veteran's PTSD symptomatology was as severe as the clinical 
psychologist indicated.  Specifically, the April 1991 and May 
1991 VA treatment records show that while the veteran 
complained of insomnia, flashbacks, and nightmares, when he 
was examined, he was alert, relaxed, and cooperative.  The 
veteran had no suicidal or homicidal ideations and his 
judgment was fair.  Alcohol abuse was diagnosed in addition 
to PTSD. 

The undated statement by D.W. reflects that the veteran was 
discharged from his job because he was violent and 
unpredictable.  The March 1991 statement from E.P. shows that 
the veteran was unable to be around people and he tried to 
take an assignment in February 1991, but was unable to 
complete it because of his PTSD.  In so far as these lay 
statement imply that the veteran was unemployable due to PTSD 
symptomatology, such is not competent evidence since 
laypersons, such as the D.W. and E.P., are not qualified to 
render an opinion concerning medical diagnoses or causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The September 4, 1991, VA examination report demonstrates 
that the veteran's PTSD symptomatology, to include suicidal 
ideations and impaired insight and judgment, had rendered him 
unemployable and incapable of sustained remunerative 
employment.  As such examination report demonstrates that the 
veteran's PTSD had increased to a severity so as to render 
him unemployable, an effective date of September 4, 1991, was 
assigned for the veteran's 100 percent disability evaluation.  

As such, excluding the September 4, 1991, VA examination 
report, the evidence received within a year prior to the 
veteran's September 30, 1991, claim for an increased rating 
for PTSD fails to demonstrate that he was unable to work 
solely due to his PTSD symptomatology.  Moreover, there is no 
evidence of virtual isolation in the community or totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  As such, 
it is not factually ascertainable, prior to September 4, 
1991, that the veteran's PTSD increased in severity so as to 
warrant a 100 percent disability rating.  

The Board has considered whether any of the above-discussed 
evidence could be construed as informal claims for an 
increased rating for PTSD; however, the Board finds that such 
evidence fails to demonstrate that the veteran was 
unemployable due to his PTSD or that he had manifestations of 
PTSD warranting a 100 percent schedular evaluation prior to 
September 4, 1991.  Therefore, the evidence fails to show a 
reasonable probability of entitlement to an increased 
schedular rating for PTSD and, therefore, are not informal 
claims for such benefit.  

To accord him every consideration, the Board has considered 
not only whether the veteran's 100 percent schedular rating 
could have been assigned prior to September 4, 1991, but also 
whether any increased severity was shown, beyond that 
contemplated by the then-assigned 50 percent rating.  

However, prior to September 4, 1991, the veteran's documented 
symptoms more nearly approximated a 50 percent rating in 
contemplation of his considerable impairment to establish or 
maintain effective or favorable relationships with people, 
and, his reduced reliability, flexibility, and efficiency 
levels resulting in considerable industrial impairment.  
However, the evidence does not demonstrate severe impairment 
in the veteran's ability to establish and maintain effective 
or favorable relationships with people and his psychoneurotic 
symptoms were not shown to be of such severity and 
persistence as to result in severe impairment in his ability 
to obtain or retain employment.  Specifically, the evidence 
shows that the veteran's PTSD was manifested by nightmares, 
flashbacks, insomnia, angry affect, depressed mood, 
discomfort in crowds, normal or adequate memory, fair 
judgment, and unimpaired insight, without evidence of 
delusions, hallucinations, or suicidal or homicidal 
ideations.  Such symptomatology is demonstrable of a 50 
percent disability rating as the veteran showed considerable, 
as opposed to severe, relationship and industrial impairment.

The Board concludes that the veteran's overall disability 
picture did not more nearly approximate the 70 or 100 percent 
criteria so as to warrant an increased rating.  38 C.F.R. 
§ 4.7.  The Board has considered the requirement of 38 C.F.R. 
§ 4.3 to resolve any reasonable doubt regarding the level of 
the veteran's disability in his favor.  However, for the 
reasons discussed above, the objective medical evidence does 
not show that it was factually ascertainable that the 
veteran's PTSD had increased in severity prior to the VA 
examination report dated September 4, 1991.  See 38 C.F.R. § 
3.400(o)(2).








	(CONTINUED ON NEXT PAGE)


ORDER

An effective date prior to September 4, 1991, for a 100 
percent disability rating for PTSD is denied. 



	                        
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


